803 F.2d 719
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DARWIN GRAVITT, Plaintiff-Appellantv.JAMES POGATS, Defendant-Appellee.
No. 86-1565.
United States Court of Appeals, Sixth Circuit.
Sept. 29, 1986.

1
BEFORE:  KENNEDY, MILBURN AND BOGGS, Circuit Judges

ORDER

2
This matter is before the Court upon consideration of the appellant's July 1, 1986, motion for counsel and injunction.  On July 2, 1986, this Court entered an order directing appellant to show cause why his appeal should not be dismissed for lack of jurisdiction.  On July 11, 1986, appellant filed a document which has been construed as a motion for counsel, preliminary injunction and order of investigation.


3
It appears from the record that the judgment was entered April 23, 1986.  The docketed notice of appeal filed on June 17, 1986, was 25 days late.  Rules 4(a) and 26(a), Federal Rules of Civil Procedure.


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


5
A review of the district court file indicates that attached to the docketed June 17, 1986, handwritten notice of appeal in civil action no. 86-CV-71151 (appeal no. 86-1565) were additional handwritten and typewritten notices of appeal.  Those documents pertained to civil action nos.  86-CV-71153, 86-CV-7126, 86-CV-72024 and 86-CV-71151, the instant action.  All the documents were stamped filed by the district court on June 17, 1986;  however, the typewritten notices of appeal including one for this action indicate that those particular documents were received in the district court on May 23, 1986.


6
Accordingly, it is ORDERED that the appeal no. 86-1565 docketed from the June 17, 1986, docketed handwritten notice of appeal be dismissed for lack of jurisdiction and appellant's motions be denied.  Rule 9(d)(1), Rules of the Sixth Circuit.  The Clerk of this Court is directed to return the file to the district court which is instructed to docket the notices of appeal in the appropriate cases as of the date received.  Upon docketing the May 23, 1986, notice of appeal in this case, the file should be returned to this Court.


7
The mandate shall issue forthwith.